Title: To James Madison from Robert R. Livingston, 10 October 1801 (Abstract)
From: Livingston, Robert R.
To: Madison, James


10 October 1801, New York. Reports Boston “got off the rocks last night” undamaged and will be ready to sail by Tuesday [13 Oct.]. In postscript, states that accounts from France confirm British capture of Cairo; believes Alexandria will follow. Notes that yellow fever in city has ceased.
 

   RC (DNA: RG 59, DD, France, vol. 8). 1 p.; docketed by Wagner. The Boston finally sailed on 15 Oct. (N.Y. Spectator, 17 Oct. 1801).

